Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 19, 2018

                                            No. 04-18-00799-CV

                                     IN RE Abelardo G. GONZALEZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On October 24, 2018, relator filed a petition for writ of mandamus complaining the trial
court has not ruled on his “Motion for Entry of No Answer Default.” The respondent and real
party in interest declined to file a response. After reviewing the petition, we conclude relator is
entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R APP. P. 52.8(c).

        The Honorable Sid L. Harle is ORDERED to rule on relator’s “Motion for Entry of No
Answer Default” within fourteen days from the date of this order. The writ will issue only if we
are notified that Judge Harle has failed to act as directed within fourteen days from the date of this
order.

     Relator’s pro se motion to compel this court to immediately rule on his petition for writ of
mandamus is DENIED AS MOOT.

        It is so ORDERED on December 19, 2018.


                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2018.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court



1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G., Children,
pending in the County Court at Law No 2, Webb County, Texas, the Honorable Sid L. Harle presiding.